Name: Commission Regulation (EEC) No 1578/92 of 19 June 1992 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/22 Official Journal of the European Communities 20. 6. 92 COMMISSION REGULATION (EEC) No 1578/92 of 19 June 1992 fixing the export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 56/92 (2), and in particular Article 30 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 30 of Regulation (EEC) No 1035/72 provides that, to the extent necessary to allow econom ­ ically significant quantities to be exported, the difference between prices in international trade for the products referred to in that Article and prices for the products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2518/69 of 9 December 1969 laying down general rules for the granting of refunds on exports of fruit and vegetables and criteria for fixing their amounts (3), as amended by Regulation (EEC) No 2455/72 (4), provides that when refunds are being fixed, account must be taken of the existing situation and future trends with regard to prices and availabilities of fruit and vegetables on the Community market on the one hand and prices in inter ­ national trade on the other ; whereas account must also be taken of the costs indicated in (b) of that Article and of the economic aspects of the proposed exports ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2518/69, when prices on the Community market are being determined account must be taken of the prices which are most favourable from the exportation point of view ; whereas, when prices in international trade are being determined, the quotations and prices referred to in paragraph 2 of that Article must be taken into account ; Whereas the situation with regard to international trade or the specific requirements of certain markets may make it necessary to vary the refund for a given product according to the destination of that product ; Whereas tomatoes, fresh lemons, fresh sweet oranges, apples, peaches and nectarines of the common quality standards 'Extra' Class, Class I and Class II, 'Extra' Class and Class I table grapes, almonds and hazelnuts, and unshelled walnuts may at present be exported in econo ­ mically significant quantities ; Whereas the refund applicable to exports of tomatoes to Sweden should be amended during the period 1 July to 30 September 1992 pursuant to the undertakings entered into with that country under the 1980 agreement ^; Whereas by its Regulation (EEC) No 1432/92 (6) the Council prohibited trade between the Community and the Republics of Serbia and of Montenegro ; that it is important to take account of it at the time of the fixing of the refunds ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last indent of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the factor referred to in the preceding indent ; Whereas it follows from applying these detailed rules to the present market situation and to its future trends, and in particular to quotations and prices for fruit and vegetables in the Community and in international trade that the refunds should be as set out in the Annex hereto ; Whereas, for Spain and Portugal, the Act of Accession introduced transitional measures by phases and stages respectively ; Whereas where Spain and, from the beginning of the second stage of transition on 1 January 1990, Portugal are concerned when refunds are fixed, account is to be taken for each product in accordance with Articles 87 and 255 of the Act of Accession, of economically justified price differences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 122, 7. 5 . 1992, p. 3 . (3) OJ No L 318 , 18 . 12. 1969 , p . 17. O OJ No L 194, 28 . 7. 1980, p. 12. (6) OJ No L 151 , 3 . 6. 1992, p. 4. 0 OJ No L 164, 24. 6 . 1985, p. 1 . (8) OJ No L 201 , 31 . 7. 1990, p. 9 .(4) OJ No L 266, 25. 11 . 1972, p. 7. 20 . 6. 92 Official Journal of the European Communities No L 166/23 HAS ADOPTED THIS REGULATION : in Spain and on the other part in Portugal shall be those given in columns II and III of the Annex. 2. Export refunds towards the Republics of Montenegro and Serbia are not fixed. Article 2 This Regulation shall enter into force on 22 June 1992. Article 1 1 . The export refunds on fruit and vegetables shall be as set out in column I of the Annex hereto. However, the refunds applicable on products harvested on the one part This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 166/24 Official Journal of the European Communities 20. 6. 92 ANNEX to the Commission Regulation of 19 June 1992 fixing the export refunds on fruit and vegetables (ECU/100 kg net) Product code Destination of refund (') Amounts of refunds Community as constituted on 31 December 1985(1) Spain (II) Portugal (III) 0702 00 10 100 05 4,50 (2)  1,19 (2) 0702 00 10 900     0702 00 90 100 05 4,50 (2)  1,19 (2) 0702 00 90 900      0802 12 90 000 05 9,67 9,67 9,67 0802 21 00 000 05 11,30 11,30 11,30 0802 22 00 000 05 21,80 21,80 21,80 0802 31 00 000 05 14,00 14,00 14,00 0805 10 11 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 11 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 11 900     0805 10 15 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 15 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 15 900     0805 10 19 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 19 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 19 900     0805 10 21 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 21 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 21 900     0805 10 25 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 25 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 25 900     0805 10 29 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 29 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 29 900     0805 10 31 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 31 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 31 900     0805 10 35 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 35 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 35 900     20- 6 ¢ 92 Official Journal of the European Communities No L 166/25 (ECU/100 kg net) Product code Destination of refund (') Amounts of refunds Community as constituted on 31 December 1985(1) Spain (II) Portugal (III) 0805 10 39 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 39 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 39 900     0805 10 41 100 01 11,00 8,78 5,99 04 1 1;00 8,78 5,99 0805 10 41 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 41 900     0805 10 45 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 45 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 45 900     0805 10 49 100 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 49 300 01 11,00 8,78 5,99 04 11,00 8,78 5,99 0805 10 49 900     0805 20 50 100     0805 20 50 900     0805 30 10 100 05 13,50 7,62 5,92 0805 30 10 900     0806 10 11 100 05 4,84 4,84 0,40 0806 10 11 300 05 4,84 4,84 0,40 0806 10 11 900     0806 10 15 100 05 4,84 4,84 0,40 0806 10 15 300 05 4,84 4,84 0,40 0806 10 15 900    .  0806 10 19 100 05 4,84 4,84 0,40 0806 10 19 300 05 4,84 4,84 0,40 0806 10 19 900     0808 10 91 100     0808 10 91 910 02 6,50  1,58 0808 10 91 990     0808 10 93 100     0808 10 93 910 02 6,50  1,58 0808 10 93 990     0808 10 99 100     0808 10 99 910 02 6,50  1,58 0808 10 99 990     0809 30 00 110 03 5,00 3,79 5,00 0809 30 00 190     0809 30 00 900 03 5,00 5,00 5,00 No L 166/26 20 . 6. 92Official Journal of the European Communities (') The destinations are as follows : 01 Poland, the Czech and Slovak Federal Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia and the Yugoslav Republic of Macedonia, 02 Sweden , Norway, Iceland, Austria, the Faroe Islands, Finland, Greenland, Malta, Syria, Poland, the Czech and Slovak Federal Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia and the Yugoslav Republic of Macedonia, Bolivia, Brazil, Venezuela, Peru, Panama, Equador, Colombia, the countries and territories of Africa other than South Africa, countries of the Arabian peninsula (Saudi Arabia, Bahrein, Qatar, Oman, the United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm, al Qaiwain, Fujairah and Ras al Khaimah), Yemen), Iran and Jordan, 03 all destinations excluding Switzerland, Austria, the Republics of Serbia and Montenegro as well as that part of Community territory located outside the customs territory of the Community, 04 Austria, Switzerland, Finland, Sweden, Greenland, Norway, Iceland and Malta, 05 All destinations excepting the Republics of Serbia and Montenegro as well as that part of Community territory located outside the customs territory of the Comunity. (2) For exports to Sweden in the period 1 July to 30 September 1992, the refund is :  reduced to ECU 0,97 100 kg for products originating in the Community as constituted on 31 December 1985 ;  cancelled for products originating in Portugal .